Citation Nr: 1705435	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for sarcoidosis. 

3. Entitlement to service connection for bilateral pes planus. 

4. Entitlement to service connection for bronchitis. 

5. Entitlement to service connection for systolic murmur, grade 1 over aortic valve. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1974 to July 1976.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and December 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board has characterized the issues as listed above based on the documentation currently of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A portion of the Veteran's claims file, including documents relevant to this appeal are misplaced. While there are certain documents in the Veteran's electronic claims file, the available file is incomplete. 

The law requires in this circumstance that VA has a heightened duty to assist the Veteran, as well as follow specified VA procedures. See M21-1MR, Part III, Subpart ii, Chapters 1-8. 

On remand, a search which is consistent with the guidelines for locating lost VA files must be undertaken and every step and action taken must be documented in a manner which is reviewable. If cryptic location codes or action codes are used in this documentation, a key or guide to such codes must be attached. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any medical or non-medical/lay evidence to submit regarding his claims of service connection for left ear hearing loss, sarcoidosis., bilateral pes planus, bronchitis, and a systolic murmur, grade 1 over aortic valve. The Veteran may submit any medical or lay evidence that duplicates his earlier submissions that may have been misplaced by VA. Provide the Veteran with authorization forms to obtain any private medical treatment records or personnel records that may assist in the development of his claim. 

2. Follow all procedures for a lost VA file as directed by M21-1MR, Part III, Subpart ii, Chapters 1-8 and document every step of the process for the claims file and describe all such steps in any supplemental statement of the case (SSOC).

3. Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature, extent, and etiology of left ear hearing loss, sarcoidosis, bilateral pes planus, bronchitis, and a systolic murmur, grade 1 over aortic valve. 

All indicated tests and studies should be performed. The claims folder should be made available to the VA examiners.

After an interview with the Veteran, an examination, a review of the claims file, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent or greater) that any left ear hearing loss, sarcoidosis., bilateral pes planus, bronchitis, and/or a systolic murmur, grade 1 over aortic valve had its clinical onset in service or is otherwise related to service. 

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state, with specificity, why this would require resort to speculation.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate SSOC and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




